NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-50153

                Plaintiff-Appellee,             D.C. No. 3:17-cr-07022-BAS

 v.
                                                MEMORANDUM*
ARCENIO GARCIA-SOLORIO, a.k.a.
Pablo Dominguez, a.k.a. Arcenio Solorio,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Arcenio Garcia-Solorio appeals from the district court’s judgment and

challenges the 14-month sentence imposed upon his revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Garcia-Solorio contends that the district court procedurally erred by failing


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to provide an adequate explanation for his sentence. Although a fuller explanation

is probably called for, reviewing for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), we conclude that Garcia-Solorio

has failed to show that any error affected his substantial rights. See United States

v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008); see also Rita v. United States, 551

U.S. 338, 356 (2007). Garcia-Solorio’s contention that the district court imposed

the sentence to punish him more harshly for the underlying offense is unsupported

by the record; if the court had wished to impose a harsher sentence for the new

immigration offense, it could simply have imposed a higher sentence in that case.

      Garcia-Solorio also contends that the sentence is substantively unreasonable.

The court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51

(2007). The 14-month term is substantively reasonable in light of the 18 U.S.C.

§ 3583(e) sentencing factors and the totality of the circumstances, including

Garcia-Solorio’s history, characteristics, and the need for adequate deterrence. See

Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                     17-50153